Exhibit 10.1

 

March 31, 2004

 

Mead Johnson & Company

2400 West Lloyd Expressway

Evansville, Indiana 47721-0001

 

Attention: Stephen W. Golsby

President

 

Re:            Amendment to Strategic Partnership Agreement between Mead Johnson
& Company (“MJC”) and HealtheTech, Inc. (“HET”) dated as of August 8, 2002, as
amended by that certain letter agreement dated September 24, 2002, that certain
letter agreement dated December 31, 2002 and that certain letter agreement dated
October 28, 2003 (collectively, the “Agreement”).

 

Dear Mr. Golsby:

 

All capitalized terms used and not defined in this letter shall have the
meanings assigned to them in the Agreement. MJC and HET agree as follows:

 

  1. The expiration date of the Agreement set forth in Section 10.1 is hereby
changed to March 31, 2004. The Agreement shall terminate as of March 31, 2004,
and neither party shall have any further obligation or liability relating to the
termination or to the Agreement except as stated in the survival provision of
Section 10.8 thereof or as expressly stated herein. The Release Agreement
between MJC and HET dated October 28, 2003 shall remain in effect and is not
modified by this amendment.

 

  2. MJC agrees within ten (10) business days of the date hereof to provide HET
with an accurate and complete list of (i) all customers and prospective
customers that have either previously purchased HealtheTech products from MJC or
have stated their intention to do so in the first quarter of 2004 and (ii) all
other customer prospects developed by MJC for purchase of HealtheTech products.
Healthetech may immediately begin calling on all current or prospective MJC
customers either directly or through any of its current or future distributors.
MJC further agrees within ten (10) days of the expiration or termination of the
Agreement to update the lists provided pursuant to paragraph 2 above.

 

  3. MJC may, at any time or times prior to March 31, 2004, send the letter
attached hereto to any or all parties on the lists described in paragraph 2
above. HET hereby approves such letter.

 

  4. MJC shall return to HET all calorimeter units previously purchased by MJC
for use as demonstration units. The amount to be paid by HET shall be $100 per
calorimetor. MJC shall, within ten (10) days after the date hereof, ship such
units to HET and send to HET an invoice for an amount equal to $100 per
calorimeter. HET shall pay such invoice to MJC within ten (10) days after the
date of the invoice.

 

  5. MJC shall have the right until June 30, 2004 to sell any inventory of
Products remaining as of March 31, 2004.

 

Except as specifically set forth in this letter agreement, nothing herein
affects in any way the rights, benefits, privileges, duties, obligations and
liabilities of the Parties under the Agreement (as amended by this letter
agreement).



--------------------------------------------------------------------------------

Please indicate your agreement to the terms of this letter by executing where
indicated below and returning a copy to us.

 

Very truly yours,

/s/ Sandy MacPherson

--------------------------------------------------------------------------------

Sandy MacPherson

President and Chief Operating Officer

 

ACCEPTED AND AGREED:

 

MEAD JOHNSON & COMPANY

 

/s/ Stephen W. Golsby


--------------------------------------------------------------------------------

Stephen W. Golsby

President